Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 1 of 10 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA

 TD HOLDINGS, INC.

               Plaintiff,

 vs.                                               Case No. ____________________

 IFG OPPORTUNITY FUND, LLC,

             Defendant.
 ____________________________________/

                  PLAINTIFF TD HOLDINGS INC.’S COMPLAINT
              FOR DECLARATORY AND INJUNCTIVE RELIEF SOUGHT

       Plaintiff TD Holdings, Inc. (“TD Holdings” or “Plaintiff”) states its Complaint against

Defendant IFG Opportunity Fund, LLC (“Defendant”) for declaratory relief under 28 U.S.C. §

2201(a). In addition, TD Holdings seeks a preliminary and permanent injunction restraining

Defendant from prosecuting its claims against TD Holdings in an ongoing arbitration before the

International Centre for Dispute Resolution of the American Arbitration Association (“ICDR”).

                                       I.   PARTIES

       1.     Plaintiff TD Holdings, Inc. is a Delaware corporation with its principal place of

business in Shenzhen, China.

       2.     Defendant IFG Opportunity Fund is a Florida Limited Liability Company with its

principal place of business at 6151 Lake Osprey Drive, Suite 300, Sarasota, Florida, 34240.

       3.     Defendant’s manager is Anthony Gentile, a citizen of Florida.

       4.     Defendant’s member is Zeily Castrillo, a citizen of Florida.

       5.     No member of Defendant is a citizen of Delaware or China.




                                               1
    Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 2 of 10 PageID 2




                             II.      JURISDICTION AND VENUE

         6.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §1332 (a)(2)

because the matter in controversy exceeds the sum of $75,000 and is between a limited liability

company defendant, whose manager and member are citizens of Florida, and a plaintiff who is a

foreign state’s citizen.

         7.      Pursuant to 28 U.S.C. § 2201(a), this Court has jurisdiction to declare the rights,

status, and other equitable or legal relations whether or not further relief is or could be claimed.

         8.      Venue is proper in this Court pursuant to 28 U.S.C. § 1391(1), because Defendant’s

principal place of business is in Sarasota, Florida, and its manager and member are residents of

Bradenton, Florida.

                               III.     FACTUAL ALLEGATIONS

A. Defendant’s Pending Arbitration with the American Arbitration Association

         9.      Non-Party Guotao Deng commenced an arbitration proceeding against Defendant

with the ICDR in Orlando, Florida, on or about November 4, 2020.

         10.     Mr. Deng’s arbitration demand to Defendant (the “Arbitration Demand”), alleged

that on August 17, 2020, Mr. Deng entered into a Structured Transaction Agreement (the

“Agreement”) with Defendant for a non-recourse structured loan in the amount of approximately

$3,675,750.00, secured by 1.5 million shares of Mr. Deng’s TD Holdings Inc. common stock,

which Mr. Deng provided as collateral for the anticipated transaction (hereafter the “GLG

Common Stock” 1 or the “Collateral”). A true and correct copy of Mr. Deng’s Arbitration Demand

is attached hereto and incorporated herein as Exhibit A.




1
    TD Holdings Inc.’s stock is traded on Nasdaq as “GLG.”
                                                  2
    Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 3 of 10 PageID 3




         11.   Mr. Deng further alleged in his Arbitration Demand that, according to the

Agreement, Defendant would provide a structured lending transaction and custodial services to

Mr. Deng in connection with the Collateral.

         12.   Mr. Deng also alleged in his Arbitration Demand that on September 2, 2020, Mr.

Deng, through his agent, caused VStock Transfer 2 to transfer the Collateral to Defendant and that

prior to Defendant’s finalization of the secured loan transaction and in accordance with the

Agreement, Mr. Deng communicated his desire that he and Defendant agree upon an acceptable

price limit for the shares contained in the Collateral.

         13.   Mr. Deng further alleged that despite assurances from Defendant, as of September

17, 2020, more than 10 days after Defendant’s receipt of the Collateral, Mr. Deng had neither

received notification that the secured loan had been finalized nor notification that Defendant would

fund the same, and thus, Mr. Deng requested that Defendant return the Collateral.

         14.    Importantly, and as further alleged in Mr. Deng’s Arbitration Demand, at the time

of Mr. Deng's request that Defendant return the Collateral, Defendant still had not funded the

secured loan contemplated under the Agreement.

         15.   As Mr. Deng explained in his Arbitration Demand, rather than return the entire

amount of Mr. Deng's Collateral, Defendant improperly only returned 1,365,000 shares of the

Collateral, and improperly retained nine percent (9%) of the Collateral as an “early termination

fee” in violation of the terms of the Agreement.




2
  Vstock Transfer is an SEC-registered stock transfer firm serving private companies, IPO’s, and
issuers listed on the New York Stock Exchange, NASDAQ, and OTC Markets.
                                                   3
 Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 4 of 10 PageID 4




       16.     As Mr. Deng has set forth in his Arbitration Demand, Defendant failed to finalize

the loan transaction prior to Mr. Deng's request for the return of the Collateral, and thus, Defendant

was not entitled to retain an “early termination fee.”

       17.     Accordingly, Mr. Deng’s Arbitration Demand alleges that Defendant breached the

Agreement.

       18.      Mr. Deng’s Arbitration Demand details his intent to seek an arbitration award for

the return of his wrongfully retained 135,000 shares of GLG common stock, or in the alternative

a monetary award equal to the value of his wrongfully retained 135,000 shares of GLG Common

Stock, and costs.

B. Defendant’s Attempt to Bring TD Holdings into Arbitration as Third-Party Respondent

       19.     On December 18, 2020, Defendant submitted its “Answer to Mr. Deng’s Notice of

Arbitration and Notice of Arbitration to TD Holdings, Inc.” (“Defendant’s Notice of Arbitration”),

in which Defendant purported to join TD Holdings as a Third-Party Respondent. A copy of the

Defendant’s Notice of Arbitration is attached hereto as Exhibit B.

       20.     Defendant’s Notice of Arbitration alleges that TD Holdings is liable to Defendant

for Mr. Deng’s alleged repudiation or alleged termination of the Agreement under several theories,

including agency of an undisclosed principal, assignment of Mr. Deng’s rights and obligations

under the Agreement, and tortious interference, the latter theory being proposed as an alternative

basis of liability if TD Holdings is merely found to have only “assumed” the obligation to arbitrate

but not found to be an undisclosed principal of Mr. Deng’s or an assignee of Mr. Deng’s rights

and obligations under the Agreement. See id.

       21.     In its attempt to invoke ICDR jurisdiction under its various theories, Defendant’s

Notice of Arbitration alleges a series of innuendos and insinuations, including:



                                                  4
    Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 5 of 10 PageID 5




               a.   TD Holdings’ office is within “five kilometers from Mr. Deng’s address” in the

                    same city in China. 3 See id., ¶ 36.

               b.   TD Holdings’ Chief Executive Officer communicated with the independent loan

                    broker who assisted with Mr. Deng’s transaction “exclusively in Mandarin” using

                    an app, “which by degrees, and upon translation, shows that TD Holdings was or

                    became an interested party in the transaction.” See id., ¶ 10.

               c. An independent advisor told an independent loan broker via an app that Mr. Deng

                    had delegated a TD Holdings Board Member to assist with relevant procedures for

                    carrying out transferring the GLG Common Stock. See id., ¶ 11.

               d. Someone other than Mr. Deng had answered his phone once when Defendant tried

                    to call Mr. Deng’s New York phone number. See id., ¶ 18.

               e. Mr. Deng “proffered” that Defendant’s communications had gone into Mr. Deng’s

                    spam folder. See id., ¶ 18.

               f. TD Holdings CEO informed the independent loan broker that coordination of the

                    loan or other cooperation for TD Holdings or its shareholders would be delegated

                    to a TD Holdings executive. See id., ¶ 21.

               g. A TD Holdings executive wrote to Mr. Deng’s counsel on a first name basis

                    regarding the arbitration proceedings. See id., ¶ 24.

         22.        Defendant admits that TD Holdings is not a signatory to the Agreement, but insists

that statements allegedly made by TD Holdings personnel mean that TD Holdings “assumed the




3
  It is obvious that such a “fact” has no bearing whatsoever on Defendant’s allegations, but even
less so when one considers that the addresses Defendant cites for both TD Holdings and Mr.
Deng are in the downtown district of a city.

                                                       5
 Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 6 of 10 PageID 6




obligation” to arbitrate “because it commenced and continues to participate in these proceedings,”

or “Mr. Deng evidently assigned his rights and obligations to TD Holdings.” Id., ¶ 39.

       23.     TD Holdings cannot be compelled to arbitrate Defendant’s claim because TD

Holdings is not a party to the Agreement and has not “commenced” or “assumed” and was not

“assigned” any rights or obligations of the Agreement. See id., ¶ 39.

       24.     TD Holdings has not participated in the arbitration between Mr. Deng and

Defendant, and has expressly refused to do so.

       25.     Defendant and Mr. Deng are involved in an arbitration proceeding that arises out

of those parties’ disputes over the Agreement. TD Holdings is not a party to the Agreement and

disavows any rights or obligations under that Agreement.

       26.      Defendant’s Notice of Arbitration asserts claims against Mr. Deng and answers

claims alleged by Mr. Deng that arise solely and entirely out of the Agreement, to which TD

Holdings is not a party.

       27.      TD Holdings will be irreparably harmed if it is compelled to arbitrate this dispute

in the absence of any agreement or obligation to arbitrate.

       28.     Whether TD Holdings can be compelled to arbitrate the claims asserted against it

by Defendant in the ICDR proceedings (the “ICDR Action”) is an issue that affects the parties’

legal interests with immediacy. Unless Defendant is enjoined from arbitrating with TD Holdings

the claims asserted in the ICDR Action, TD Holdings will have to answer or otherwise plead in

response to Defendant’s Notice of Arbitration claims, in violation of TD Holdings’ right to decline

arbitration when it has not agreed to arbitrate. Declaratory and injunctive relief is necessary to

prevent TD Holdings from having to arbitrate claims it did not agree to arbitrate.




                                                 6
 Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 7 of 10 PageID 7




                                         IV.       CLAIMS

                                       COUNT I
                                DECLARATORY JUDGMENT

       29.     TD Holdings repeats and realleges each of the allegations contained in Paragraphs

1 through 27 above as if fully set forth herein.

       30.     No agreement to arbitrate exists between TD Holdings and Defendant.

       31.     According to its Notice of Arbitration, Defendant seeks arbitration with TD

Holdings pursuant to Articles 3 (Answer and Counterclaim) and 7 (Joinder) of the ICDR Rules.

However, ICDR Rules state that its rules apply “[w]here parties have agreed to arbitrate disputes

under [its] Rules.” ICDR Arbitration Rules, Article 1: Scope of These Rules. TD Holdings has

not agreed to arbitrate at all, and therefore has not agreed to arbitrate under ICDR Rules.

       32.     It is well settled that parties “cannot be forced to submit to arbitration if they have

not agreed to do so.” Armont v. K12 (Fla. Cyber Charter Acad. - FLCCA), No. 19-CV-00334,

2019 WL 7666549, at *7 (M.D. Fla. Dec. 26, 2019), report and recommendation adopted, No. 19-

CV-00334, 2020 WL 376957, at *1 (M.D. Fla. Jan. 23, 2020).

       33.     As one court held, “[a] Plaintiff can raise a genuine issue of fact regarding the

validity of an arbitration agreement by (1) making an unequivocal denial that there was an

agreement, and (2) producing evidence to substantiate the denial” Sinclair v. Wireless Advocates,

LLC, No. 20-CV-60886-RAR, 2020 WL 6679192, at *2 (S.D. Fla. Nov. 12, 2020) (quoting Hilton

v. Fluent, 297 F. Supp. 3d 1337, 1341 (S.D. Fla. 2018) (citation and internal quotations omitted).

       34.     Importantly, as the Sinclair Court noted, “[t]his determination is to be made solely

by the Court with no thumb on the scale towards finding a valid arbitration agreement, so ‘while

doubts concerning the scope of an arbitration clause should be resolved in favor of arbitration, the

presumption does not apply to disputes concerning whether an agreement to arbitrate has been

                                                   7
 Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 8 of 10 PageID 8




made.’” Sinclair, supra, at *2 (quoting Dasher v. RBC Bank (USA), 745 F.3d 1111, 1116 (11th

Cir. 2014) (citation omitted)).

          35.   Declaratory relief is appropriate because the dispute as to whether there is an

agreement to arbitrate between the parties is definite and concrete, affecting the parties’ adverse

legal interests with immediacy. TD Holdings requests, therefore, a declaratory judgment from this

Court pursuant to 28 U.S.C. § 2201(a) that TD Holdings has no obligation to arbitrate Defendant’s

claims.

                                            COUNT II
                                       INJUNCTIVE RELIEF

          36.   TD Holdings repeats and realleges each of the allegations contained in Paragraphs

1 through 27 above as if fully set forth herein.

          37.   TD Holdings will suffer immediate and irreparable harm if it is compelled to

arbitrate claims it did not agree to arbitrate.

          38.   TD Holdings has a likelihood of success on the merits. There is no arbitration

agreement between TD Holdings and Defendant, and TD Holdings does not agree to arbitrate any

of Defendant’s claims against TD Holdings. Accordingly, TD Holdings lacks any obligation to

arbitrate any claims brought by Defendant against TD Holdings in the ICDR Action.

          39.   TD Holdings has no adequate remedy at law.

          40.   TD Holdings is entitled to preliminary and permanent injunctive relief enjoining

Defendant from further proceedings against TD Holdings in the ICDR Action.

                V. ATTORNEYS’ FEES, COURT COSTS, AND EXPENSES

          41.   TD Holdings repeats and realleges each of the allegations contained in Paragraphs

1 through 27 above as if fully set forth herein.




                                                   8
 Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 9 of 10 PageID 9




       42.     TD Holdings has retained the undersigned counsel to prosecute this action and has

agreed to pay all reasonable and necessary attorneys’ fees, court costs, and expenses incurred.

         VI. REQUEST FOR TEMPORARY AND PERMANENT INJUNCTION

       43.     TD Holdings repeats and realleges each of the allegations contained in Paragraphs

1 through 27 above as if fully set forth herein.

       44.     TD Holdings has not agreed to arbitrate any dispute with Defendant before ICDR

or any other arbitral forum, and Defendant’s prosecution of the ICDR Action before ICDR would

impair TD Holding’s right to have any such dispute heard before a court of competent jurisdiction.

As a result, TD Holdings is entitled to a temporary and permanent injunction restraining Defendant

from further prosecuting the ICDR Action against TD Holdings. Defendant’s actions have caused

and will continue to cause TD Holdings irreparable harm and have left it with no adequate remedy

at law. Moreover, the relief requested will favor the public’s interest, TD Holdings is substantially

likely to prevail on the merits of its claims, and the hardships imposed on Defendant by the

requested injunction will not outweigh the harm to TD Holdings if one is not granted. Accordingly,

the Court should enter a permanent injunction restraining Defendant and its officers, agents,

servants, employees, and attorneys, and all those persons in active concert or participation with it

from further prosecuting the ICDR Action against TD Holdings.

                               VII.    REQUESTS FOR RELIEF

       For these reasons, TD Holdings, Inc. respectfully requests the Court to:

       A.      Enter a declaratory judgment that TD Holdings has no obligation to arbitrate the
               claims asserted by Defendant in the ICDR Action;

       B.      Issue a temporary injunction enjoining Defendant, and its officers, agents, servants,
               employees, and attorneys, and all those persons in active concert or participation
               with Defendant from proceeding with the ICDR Action against TD Holdings;




                                                   9
Case 8:21-cv-00159-VMC-AEP Document 1 Filed 01/21/21 Page 10 of 10 PageID 10




      C.     Issue a permanent injunction enjoining Defendant, and its officers, agents, servants,
             employees, and attorneys, and all those persons in active concert or participation
             with Defendant from proceeding with the ICDR Action against TD Holdings; and

      D.     Grant TD Holdings such other and further relief, at law or in equity, to which it is
             justly entitled.


  Date: January 19, 2021                        Respectfully submitted,

                                                Sallah Astarita & Cox, LLC
                                                Counsel for Plaintiff
                                                3010 N. Military Trail, Ste. 210
                                                Boca Raton, Florida 33431
                                                Tel.: (561) 989-9080
                                                Fax: (561) 989-9020

                                                /s/James D. Sallah
                                                James D. Sallah, Esq.
                                                Fla. Bar No. 0092584
                                                Email: jds@sallahlaw.com
                                                Joshua A. Katz, Esq.
                                                Fla. Bar No. 0848301
                                                Email: jak@sallahlaw.com




                                              10
